 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          JAYAKRISHNAN K NAIR,                            CASE NO. C19-1296 MJP

11                                 Plaintiff,               MINUTE ORDER

12                  v.

13          CHANNA COPELAND, et al.,

14                                 Defendants.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          On August 20, 2019, the Court issued a minute order denying Plaintiff’s request for an ex

19   parte TRO. The Court indicated at the time that the issues raised by Plaintiff would not be ruled

20   upon “even temporarily, without an opportunity for all sides to be heard.” Plaintiff was ordered

21   to serve all Defendants, meet and confer with the opposing parties and submit a proposed

22   briefing schedule to the Court. Dkt. No. 5 at 2.

23

24


     MINUTE ORDER - 1
 1             It appears that Defendants have now been served and appeared. However, rather than

 2   confer with them and file a proposed briefing schedule to address his request for injunctive relief,

 3   Plaintiff has instead filed a Second Ex Parte Application for Temporary Restraining Order. Dkt.

 4   No. 11.

 5             The application is again DENIED. Plaintiff is again ordered to meet and confer with

 6   counsel for the Defendants and propose a briefing schedule for his motion. The Court will

 7   address his request when all parties have had an opportunity to be heard.

 8

 9             The clerk is ordered to provide copies of this order to Plaintiff and all counsel.

10             Filed September 9, 2019.

11
                                                        William M. McCool
12                                                      Clerk of Court

13                                                      s/Paula McNabb
                                                        Deputy Clerk
14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
